DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 20 are currently pending in this application.

NOTE: The examiner has reviewed the case with respect to 35 U.S.C. 101.  More specifically, claim 8 appears to contain non-statutory subject matter.  However, upon further review of the applicant’s specification (paragraph 0077), it appears that the applicant is explicitly claiming statutory subject matter with the inclusion of the following: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”  Thus, for examination purposes, the limitation will be treated as if referring to the tangible media described in paragraph 0077 (or the like).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7-9, 11, 14-16, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Favero et al. (Pre-Grant Publication No. US 2014/0372158 A1), hereinafter Favero.

2.	With respect to claims 1, 8, and 15, Favero taught a computer-implemented method comprising: receiving, using a processor, a plurality of data inputs from a process (0051, where the subset is the relevant historical data.  See also 0049, where the user has provided configuration inputs); selecting, using the processor, a data subset from the plurality of data inputs by solving linear programming to obtain a solution (0051, where the linear programming towards the selection can be seen); building, using the processor, an optimal decision tree (“ODT”) based on the data subset (0051, where the ODT is modified based on the linear programming.  See also 0002); and alerting, using the processor, a user when a prediction of the optimal decision tree is greater than a threshold value (0049, where the user receives the optimal decision tree, which is the alerting, based on the predictions, under broadest reasonable interpretation of alerting).

3.	As for claims 2, 9, and 16, they are rejected on the same basis as claims 1, 8, and 15 (respectively).  In addition, Favero taught recommending, using the processor, a control action when the prediction of the optimal decision tree is greater than the threshold value (0051, where the threshold is given in order for a decision to be made.  See also 0007 for a more explicit showing).

4.	As for claims 4, 11, and 18, they are rejected on the same basis as claims 1, 8, and 15 (respectively).  In addition, Favero taught using the processor, data selection within each leaf node of the ODT to select the data sub set (0075, where the leaves can be seen).

5.	As for claims 7 and 14, they are rejected on the same basis as claims 1 and 8 (respectively).  In addition, Favero taught wherein the ODT comprises a multivariable decision tree (0061, where the decision keys for the trees have the plurality of variables under broadest reasonable interpretation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5-6, 10, 12-13, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Favero, in view of Altug et al. (Pre-Grant Publication No. US 2020/0320221 A1), hereinafter Altug.

6.	As for claims 3, 10, and 17, they are rejected on the same basis as claims 1, 8, and 15 (respectively).  In addition, Favero taught wherein selecting, using the processor, a data subset from the plurality of data inputs comprises performing, using the processor, data-selection to select the data subset (0051).  However,  Favero did not explicitly state using a hyperplane for selection.  On the other hand, Altug did teach using a hyperplane for selection (0126).  Both of the systems of Favero and Altug are designed to optimize a selection for users and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Favero, to utilize a hyperplane, as taught by Altug, in order to maintain adequate contemporary techniques for manipulating/collecting data.

7.	As for claims 5, 12, and 19, they are rejected on the same basis as claims 1, 8, and 15 (respectively).  In addition, Favero taught using the processor strengthening the ODT (0051, where the optimizing the selection is strengthening).  However, Favero did not explicitly state using a set of cutting planes.  On the other hand, Altug did teach using a set of cutting planes (0097, the convex hull).  Both of the systems of Favero and Altug are designed to optimize a selection for users and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Favero, to utilize a set of cutting planes, as taught by Altug, in order to maintain adequate contemporary techniques for manipulating/collecting data.  

8.	As for claims 6, 13, and 20, they are rejected on the same basis as claims 1, 8, and 15 (respectively).  In addition, Favero taught wherein selecting, using the processor, a data subset from the plurality of data inputs comprises selecting the data subset such that points inside of the data subset are maximized (0051, where the optimization process maximizes the data so that it is optimal).  However, Favero did not explicitly state the use of a convex hull.  On the other hand, Altug did teach the use of a convex hull (0097, the points described below the equation).  Both of the systems of Favero and Altug are designed to optimize a selection for users and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Favero, to utilize the convex hull, as taught by Altug, in order to maintain adequate contemporary techniques for manipulating/collecting data.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a)  Golovin (Pre-Grant Publication No. US 2020/0111018 A1).
	(b)  Sen (Pre-Grant Publication No. US 2020/0285936 A1).
	(c)  Carreira-Perpina (Pre-Grant Publication No. US 2020/0372400 A1).
	(d)  Anderson (Pre-Grant Publication No. US 20200334577 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452